DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 11/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Summary
Claims 1, 3, and 6-10 are pending.
Claims 2, 4-5, and 11 are cancelled.
Claims 1, 3, 6, and 9 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-10 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a pipe from the load lock module to the exhaust pump” (line 32) is considered to be indefinite in light of the other limitations of the claim, which recites a “first pipe” and a “second pipe”, where the second pipe is used for chamber exhaust/exhaust control. In the interest of compact and expedited prosecution, the Examiner interprets the limitation above to mean the “second pipe”.
Additionally, the final limitation: “in an area not adjacent to the load lock module, in a side surface of the processing chamber at a side where the load lock module is disposed, and a side surface extending in a direction from the load lock module toward the processing chamber, among side surface of the load lock module” is considered to be indefinite claim language. Particularly, it is unclear how the pipe can be “disposed in a gap formed by a side surface in an area not adjacent to the load lock module” and also be “in a side surface of the processing chamber at a side where the load lock module is disposed”. There are numerous clauses separated by commas, and thus it is unclear exactly how the Applicant intends the clauses to be associated – whether clause 1 is to link to clause 3 with clauses 2 and 4 with additional details, or if clause 1 is to link to clause 2 with clauses 3 and 4 linked, which also leave clause 4 unclear as to its meaning.
the second pipe from the load lock module to the exhaust pump is disposed in a gap formed by a side surface of the processing chamber”.
Regarding claims 3 and 6-10, the limitations are rejected at least based upon their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US Patent 6,630,053), Savage (US Patent 6,610,150), Maher (US Patent 4,715,912), Mochizuki (JPH10229111A, using the attached machine translation), Yatomi (US Patent Pub. 2009/0214399), and Fujiyama (US Patent 4,539,934). 
The Examiner notes Mochizuki is Applicant-admitted prior art listed on the Information Disclosure Statement filed 16-Nov-2017.
Regarding claim 1, Yamagishi teaches a processing system (Col. 9, Lines 3-4 and Fig. 5, entirety) comprising: 

    PNG
    media_image1.png
    300
    689
    media_image1.png
    Greyscale

at least one processing unit (Fig. 5, four processing “reactor” units shown comprising two chambers/load-locks each, see above), 
wherein the at least one processing unit includes a plurality of processing chambers (see Fig. 5, each reactor unit comprises two individual reactors; C9, L60 and Fig. 6: left and right reactors #66-67, see above) and configured to process a processing target object using a supplied processing gas (C9, L47-48), and a flow rate controller (C9, L51-54 and Fig. 6, flow divider #61 with valves #62-62’) configured to control a flow rate of the processing gas supplied to each of the plurality of processing chambers (C9, L49-55: gas supplied from gas source to each reactor L/R),

    PNG
    media_image2.png
    299
    598
    media_image2.png
    Greyscale

wherein each processing chamber comprises a first surface at a first side (Fig. 6, top surface of each reactor #66-67, see above), 
an exhaust controller (C9, L58 and Fig. 6, APC/valves #63/63’) configured to control an exhaust amount of a gas exhausted from each of the plurality of processing chambers included in the processing unit (C9, L57-65: APC valves described as “exhaust throttle valves”, which would be capable of control exhaust amounts),
wherein the first surface of each processing chamber is connected to a first pipe through which the processing gas flows (C9, L50 and Fig. 6, pipes leading from gas source #60 to the tops of each reactor, see above) to be distributed from the flow rate controller (C9, L51-54 and Fig. 6, flow divider #61 with valves #62-62’) to each of the plurality of processing chambers (see Fig. 6, supplying both reactors L/R), and the first surface is connected to a second pipe (see Fig. 6, top surface of each reactor L/R is connected to every element as shown, and thus is “connected to” the pipes at the lower surface of each reactor that flows to exhaust pump #64, see C9, L56) through which the gas exhausted from each of the plurality of processing chambers flows (C9, L56-60 and Fig. 6, exhaust pump #64 and valves #63/63’ and #65/65’ exhaust each reactor), 

an exhaust pump (C9, L58 and Fig. 6, exhaust pump #64) to decompress the load lock module (Figs. 5-6, pump #64 would be capable of also evacuating the load lock module, if the door were left open as such),
a width of the load lock module in a direction from the load lock module toward the processing chamber (see annotated Fig. 5 below, width “B”) is narrower than a width of the processing chamber disposed adjacent to the load lock module (see below, width “B” appears to be narrower/shorter than width “A”), and 

    PNG
    media_image3.png
    137
    193
    media_image3.png
    Greyscale

(as interpreted by the Examiner as the claim is rejected under section 112(b)):
the second pipe from the load lock module to the exhaust pump is disposed in a gap formed by a side surface of the processing chamber (C13, L 43 and Fig. 10, gas passage #100 used to evacuate gases via port #99 to a pump not shown).

Yamagishi does not teach wherein the plurality of processing chambers are disposed to be connected to each other in a vertical direction. 

Yamagishi and Savage both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of processing chambers of Yamagishi to be vertically disposed. Savage teaches such a modification is advantageous to reduce a footprint of the apparatus and optimize the orientation and layout of the load-lock/process chamber stacks (Savage – C3, L44-49), and increase throughput of the process chambers (Savage – C17, L24-26).

Modified Yamagishi does not teach wherein a utility module includes the flow rate controller, wherein the utility module further includes the exhaust controller, nor wherein the utility module further comprises the exhaust pump (emphasis added to show the distinguishing feature).
However, Maher teaches wherein a utility module (Maher – C4, L9-23 and Fig. 1, 10: injection system #34 and vacuum system #26) includes a flow rate controller, wherein the utility module further includes an exhaust controller, and wherein the utility module further comprises an exhaust pump.
Modified Yamagishi and Maher both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to locate the flow rate controller, exhaust controller, and exhaust pump of modified Yamagishi in a utility module. Maher 

Modified Yamagishi does not teach wherein the utility module is disposed between two processing chambers adjacent in the vertical direction.
However, Mochizuki teaches wherein a utility module (Mochizuki - Fig. 4, module #28) is disposed between two processing chambers adjacent in the vertical direction (Mochizuki – Fig. 4, #28 disposed between two processing chambers #26(a) and #26(c)).
Modified Yamagishi and Mochizuki both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the utility module as taught by modified Yamagishi to be positioned between two vertically adjacent processing chambers in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

Modified Yamagishi does not teach wherein lengths of the first pipe from the flow rate controller to each of the plurality of processing chambers are the same among the plurality of processing chambers within the2/10Appl. No. 15/574,514Docket No. TEL-17039US/215463 In Reply to Non-Final Office Action of August 19, 2021processing unit.
However, Yatomi teaches wherein the lengths of the first pipe (Yatomi - [0059] and Fig. 3, supply pipes #309-#311) from the flow rate controller (Yatomi - [0059] and 
Modified Yamagishi and Yatomi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lengths of the first pipes as taught by modified Maher to be equal, as taught by Yatomi, in order to reduce the difference in performance between the various chambers (Yatomi - [0059]: device variations) and increase processing throughput by lowering the gas flow control response time (Yatomi - [0059]).

Modified Yamagishi does not teach wherein lengths of the second pipe from each of the plurality of processing chambers to the exhaust controller are the same among the plurality of processing chambers within the processing unit.
However, Fujiyama teaches wherein lengths of the second pipe (Fujiyama - Col. 2, Lines 38-39 and Fig. 3, exhaust pipes #36) from each of the plurality of processing chambers (Fujiyama - Col. 2, Line 39 and Fig. 3, reactor #31) to the exhaust controller (Fujiyama - Col. 2, Lines 39 and 44-46; Fig. 3, exhaust distributor #39, vacuum pump #35, common exhaust #40) are the same (Fujiyama - Col. 2, Lines 42-44: lengths of exhaust pipes are identical) among the plurality of processing chambers (Fujiyama - Fig. 3, reactors #31) within the processing unit (Fujiyama - Fig. 3, entirety).
Modified Maher and Fujiyama both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in 

Regarding claim 3, Yamagishi teaches wherein a width of the load lock module at a location adjacent to the processing chamber (see below, width “B” of the load lock) is narrower than a width of the processing chamber at a location adjacent to the load lock module (see below, width “B” narrower/smaller than width “A” of the reactor), and

    PNG
    media_image3.png
    137
    193
    media_image3.png
    Greyscale

the first pipe (see annotated Fig. 6 below and Fig. 10, gas inlet port #101) is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber (see Fig. 10, port #101 formed inward of the sidewall of the reactor and in the gap/space between the sidewall and the load lock, see Fig. 8).

    PNG
    media_image2.png
    299
    598
    media_image2.png
    Greyscale


Regarding claim 6, Yamagishi teaches wherein a width of the load lock module at a location adjacent to the processing chamber (see below, width “B” of the load lock) is narrower than a width of the processing chamber at a location adjacent to the load lock module (see below, width “B” narrower/smaller than width “A” of the reactor),

    PNG
    media_image3.png
    137
    193
    media_image3.png
    Greyscale

and wherein the second pipe (Yamagishi - Figs. 8 and 10, gas passage #100 to exhaust port #99) is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber (C13, L 43 and Fig. 10, gas passage #100 formed inward of the sidewall of the reactor and in the gap/space between the sidewall and the load lock, see Fig. 8).

Regarding claim 10, Yamagishi teaches wherein a number of the plurality of processing chambers included in each processing unit is an even number of two or more (see Fig. 5, as annotated below).

    PNG
    media_image1.png
    300
    689
    media_image1.png
    Greyscale


Modified Yamagishi does not explicitly teach wherein the utility module is disposed such that the number of processing chambers above and below the utility module are the same.
While Yatomi does not explicitly teach that the number of processing chambers above and below must be the same, Yatomi does teach that mass flow control units that supply process gas to a plurality of processing chambers is advantageously positioned in a central location so as to reduce and set equal the length of the gas pipes to each processing chamber (Yatomi – [0057]-[0059]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to arrange the utility module as taught by modified Yamagishi in a central location with an equal number of processing chambers above and below the utility module, since Yatomi teaches such an arrangement suppresses 
Particularly, it would be obvious to use a known technique (the centralized positioning of a mass flow controlling device relative to a plurality of processing chambers, as taught by Yatomi) to improve similar devices (the plurality of processing chambers, unified mass flow controlling structure, and utility module design, as taught by modified Maher) in the same way (reposition the existing structure as taught by modified Maher) to obtain a predictable result (to suppress variations in chamber conditions, increase response time, and improve throughput for a multi-chamber processing system, as taught by Yatomi).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US Patent 6,630,053), Savage (US Patent 6,610,150), Maher (US Patent 4,715,912), Mochizuki (JPH10229111A, using the attached machine translation), Yatomi (US Patent Pub. 2009/0214399), and Fujiyama (US Patent 4,539,934), as applied to claims 1, 3, 6, and 10 above, and further in view of Yuda (JP2000223425A, using the attached machine translation) and Verhaverbeke (US Patent 7,159,599).
The limitations of claims 1, 3, 6, and 10 are set forth above.
The Examiner notes Yuda is Applicant-admitted prior art listed on the IDS filed 16-Nov-2017.
Regarding claim 7, modified Yamagishi does not teach wherein the utility module further includes a remote plasma generator that generates plasma, and 
However, Yuda teaches a remote plasma generator (Yuda – [0027] and Fig. 3, reaction gas generator #22) that generates plasma, and supplies radicals in the generated plasma to each of the plurality of processing chambers included in the processing unit (Yuda – Fig. 3, remote generator #22 supplies gas to chambers #16).
Modified Yamagishi and Yuda both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the internally generated plasma system of modified Yamagishi. While Yuda does not supply a specific motivation, Verhaverbeke teaches utilizing a remote plasma system over an internally generated plasma system in order to protect internal chamber components from a “plasma attack” that is typical of conventional systems (Verhaverbeke - Col. 36, Lines 6-14). 

Modified Yamagishi does not explicitly teach wherein the remote plasma generator of Yuda can be formed as part of the utility module.
However, Mochizuki teaches wherein a utility module (Mochizuki - Fig. 4, module #28) is disposed between two processing chambers adjacent in the vertical direction (Mochizuki – Fig. 4, #28 disposed between two processing chambers #26(a) and 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the remote plasma generator as taught by modified Yamagishi (particularly, Yuda) to be positioned within the same utility module in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

Regarding claim 8, modified Yamagishi does not teach wherein each processing unit includes a third pipe through which the radicals generated by the remote plasma generator flow to be distributed to each of the plurality of processing chambers, nor wherein the lengths of the third pipe from each of the plurality of processing chambers to the remote plasma generator are the same among the plurality of processing chambers within the processing unit.
However, Yuda teaches wherein each processing unit includes a third pipe (Yuda – [0049] and Fig. 3, gas introduction pipe #40) through which the radicals generated by the remote plasma generator flow to be distributed to each of the plurality of processing chambers (Yuda – [0050] and Fig. 3, oxygen radicals generated by remote generator #22 and distributed to chambers #16 via pipe #40), and wherein the lengths of the third pipe from each of the plurality of processing chambers to the remote plasma generator are the same among the plurality of processing chambers within the processing unit 
It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the internally generated plasma system of modified Yamagishi. Verhaverbeke teaches utilizing a remote plasma system over an internally generated plasma system in order to protect internal chamber components from a “plasma attack” that is typical of conventional systems (Verhaverbeke - Col. 36, Lines 6-14). Yuda teaches setting the lengths of the distribution pipes equal to each chamber in order to uniformize the film quality of the deposited film on the substrates in each chamber (Yuda – [0053]).

Regarding claim 9, Yamagishi teaches wherein a width of the load lock module at a location adjacent to the processing chamber (see below, width “B” of the load lock) is narrower than a width of the processing chamber at a location adjacent to the load lock module (see below, width “B” narrower/smaller than width “A” of the reactor),

    PNG
    media_image3.png
    137
    193
    media_image3.png
    Greyscale


and wherein the third pipe (see annotated Yamagishi Fig. 8 below, inlet to related plenum for showerhead #92) is disposed in a gap formed by a side surface of the load .

    PNG
    media_image4.png
    834
    590
    media_image4.png
    Greyscale


Response to Arguments
Applicant is thanked for their amendment to claim 10 to correct a minor informality. As such, the previous objection to claim 10 is withdrawn.

Applicant has cancelled a limitation of claim 1 that was previously identified as new matter. As such, the rejection of claim 1 (and claims dependent thereon) under 35 U.S.C. 112(a) is now moot and is thusly withdrawn.

Applicant’s arguments have been carefully considered, but are moot in light of the new combination of references, which center around the Yamagishi (US Patent 6,630,053) reference.  Additionally, the limitation that Applicant alleges is not present in the prior art of record (see Remarks, pg. 8) is considered to be indefinite claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718      

/Benjamin Kendall/Primary Examiner, Art Unit 1718